               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ROANOKE DIVISION

EUGENE V. SMALLS, SR.,                          )
                                                )
                   Plaintiff,                   )     Case No. 7:18CV00581
                                                )
v.                                              )     OPINION AND ORDER
                                                )
                                                )
BARRY MARANO, ET AL.,                           )     By: James P. Jones
                                                )     United States District Judge
                  Defendants.                   )

      Eugene V. Smalls, Sr., Pro Se Plaintiff; Laura E. Maughan, Office of the
Attorney General of Virginia, Richmond, Virginia, for Defendants Ravizee, Marano,
Jones, Manis, Collins, Elam, Anderson, Combs, Crowder, Durbin, and the Virginia
Department of Corrections, and Kathleen M. McCauley and Taylor D. Brewer,
MORAN REEVES & CONN, P.C., Richmond, Virginia, for Defendants Gilbert, Smith,
Stanford, Townsend, and Mullins.

      The plaintiff, Eugene V. Smalls, Sr., a Virginia inmate proceeding pro se, filed

this civil rights action under 28 U.S.C. § 1983, alleging that he had not received

appropriate medical care and accommodation for his disabilities as a paraplegic at

Wallens Ridge State Prison (“Wallens Ridge”). The defendants have filed

dispositive motions that will be separately addressed. Before me today is Smalls’

motion seeking preliminary injunctive relief. After review of the record, I conclude

that this motion must be dismissed as moot.

      On March 4, 2020, the court received Smalls’ “EMERGENCY

PRELIMINARY INJUNCTION MEDICAL TRANSFER,” seeking court assistance
to receive a transfer for medical reasons that had already been approved by the

facility and by the Central Classification Services of the Virginia Department of

Corrections (“VDOC”). The court entered an order directing the defendants to

respond to Smalls’ motion within fourteen days. On March 9, 2020, the court

received a notice from Smalls, stating that as of March 4, 2020, the Governor of

Virginia had pardoned him on the condition that he be released to the custody of the

federal Bureau of Prisons. The return address on that mailing indicated that Smalls

was no longer confined at Wallens Ridge. On March 17, 2020, the copy of the prior

order mailed to Smalls at Wallens Ridge was returned as undeliverable, with no

forwarding address indicated. The VDOC Inmate Locator program online no longer

shows that Smalls is in the custody of the VDOC.

      Based on the foregoing, it is evident that the defendants in this case can no

longer grant Smalls the medical transfer requested in his motion. See Williams v.

Griffin, 952 F.2d 820, 823 (4th Cir. 1991) (holding that transfer of a prisoner

rendered moot his claim for injunctive relief). Accordingly, it is ORDERED that

the motion, ECF No. 93, is DISMISSED as moot.

                                              ENTER: March 18, 2020

                                              /s/ JAMES P. JONES
                                              United States District Judge




                                        -2-
